McCulloch, C. J., (dissenting). The undisputed evidence in this case is to the effect that Bunch Commission Company concluded to go out of the -business of selling butter to retail men in Little Rock, and turned their contracts with the Beatrice Creamery Company over to Garner to receive the butter, to pay for it, and sell it. There is no conflict whatever in the evidence, and it is not sufficient to warrant the inference that there was a resale of the butter by Bunch Commission Company to Garner. Gamer testified that Bunch Commission Company decided to go out of the city business, and, as a matter of accommodation to 'him (Gamer), turned the contract with the Beatrice 'Creamery Company over to him, and that he “ran the business, merely using Bunch’s name for the purpose of getting the butter.” The testimony of T. H. Bunch was to the same effect. His statement is as follows: “It was simply a favor we were trying to extend Mr. Garner for past services; he had been faithful to us for many years. We turned the contract we had with the creamery company over to Mr. Garner, and continued to let him order the butter in our name simply as a matter of accommodation to him. ’ ’ They both testified that the sole reason for leaving the contract in the name- of the Bunch Commission 'Company was that they were afraid that if they undertook to get a new contract in -Garner’s-name, some other dealer might secure the contract with- the creamery company, and it was decided that the best way was to leave the contract in the, name of the Bunch Commission Company. There is no doubt about the inference which can be drawn from the statements of those two witnesses, who were the only ones who testified on the subject. The effect of the transaction was to make it an assignment of the contract by Bunch Commission Company to Garner, and the commission company became the agent of Garner in performing the contract for. the purchase of the butter. The fact that no such relation existed at the time the original 'contract was made with the creamery company does not alter the law applicable to the facts of the case. Thé''ó'ontiact'was, executory, and the sales thereunder were consummated only when deliveries of butter were made in installments from time to time. No sale was complete until there was a delivery of the butter. Therefore, when the installments were delivered through Bunch Commission Company to Gamer, the latter was an undisclosed principal in the transaction. The transaction (between Bunch Commission 'Company and Garner contained none of the elements of a resale to the latter, for Bunch and Gamer both testified that the contract w;as turned over to Gamer, and that he was to receive the butter and pay for it in the name of Bunch Commission Company for his own benefit. Suppose that the contract had been, 'by formal written indorsement, transferred to Garner, and the subsequent delivery of butter made through Bunch Commission Company. Would not the commission company under those circumstances have been the agent of Garner? If that be true, it necessarily follows that under the facts of this case, the doétrine of liability of an undisclosed agency applies, for, as before stated, the effect of the transaction was to assign the contract. Bunch ■Commission Company, by permitting the continued use of its name in receiving deliveries of butter under the contract without disclosing Garner’s connection with the transaction, rendered itself liable to the creamery company for the price of the butter so received, but Garner is liable too, for, according to the true import of the transaction, he was the real purchaser of the butter, and the debt for the price was in fact his debt, and not that of the commission company. Gamer is willing to pay for the butter, and has in fact paid the amount into the registry of the court. Bunch Commission Company has no just claim to the amount so paid, and, according to settled principles of law, it should be recovered by the creamery company, and not toy the general creditors of the Bunch Commission Company. The justice of that view is made plain-toy the statement in one of the textbooks on the law of agency,, giving a reason for the rule of liability of ah undisclosed principal: “Inasmuch as the principal,must ordinarily settle with some one — toeing liable to the agent, perhaps upon an express contract of indemnity or reimbursement, or upon an implied one wherever the nondisclosure of the principal and the pledging of the agent’s own credit do not constitute such a violation of duty as to disentitle, the agent to such relief — -it seems to be' a convenient ‘ shortcut, ’ if nothing more, to give the third part a direct claim upon the principal, instead of requiring him to pursue the agent who will then pursue the principal.. Where this is attempted before the principal has paid or settled with agent — and this seems to have been the typical case in the first instances — nothing but more or less technical rules of procedure would seem to stand in the way of it.” 2 Mechem on Agency (2 ed.), section 1729. Mr. Justice Kirby concurs in the views here announced.